 1

 2

 3

 4                            UNITED STATES DISTRICT COURT
 5                                 DISTRICT OF NEVADA
 6
                                             ***
 7
     TROY RAY EMANUEL,                                Case No. 2:16-cv-01368-GMN-GWF
 8
                                    Petitioner,
 9
            v.                                        ORDER
10
     DWIGHT NEVEN, et al.,
11
                                 Respondents.
12

13          Respondents’ second unopposed motion for enlargement of time (ECF No. 35) is
14   GRANTED. Respondents will have until June 10, 2019, to file a response to the amended
15   petition in this case.
16
            DATED THIS ____
                        22 day of ________
                                    May    2019.
17
18
                                                       GLORIA M. NAVARRO
19                                                     UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26                                                1

27

28
